Citation Nr: 0331868	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include residuals of myocardial infarction.  


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
November 1967 to November 1971.  He also served in the Air 
National Guard of Massachusetts at times between November 
1971 to June 1997.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In January 2001, the Board 
remanded this issue to the RO for further development.  
Unfortunately, the case must be remanded once again for 
additional development. 


REMAND

In the January 2001 decision, the Board requested that a 
medical opinion be sought from a board-certified cardiologist 
to answer the question of whether it was at least as likely 
as not that the veteran suffered a myocardial infarction, in 
whole or in part, during a period of active duty, active duty 
for training, or inactive duty training.  It was also 
requested that the expert indicate the likelihood that 
coronary artery disease (CAD) had its origin, in whole or in 
part, during service, and, if so, was the period active duty 
service, active duty for training, or inactive duty training.  

A VA medical opinion, dated in June 2003, states that the 
veteran did sustain a myocardial infarction in September 
1995, and that it occurred at a time in which the claimant 
apparently was in "some form of relationship" with the 
military service.  With regard to the onset of CAD, the 
expert indicated that it appeared that CAD appeared, at least 
partly, during the claimant's military service.  
Notwithstanding this opinion the RO continued to deny the 
claim.  

If a medical opinion is of doubtful weight the Board may 
supplement that opinion by seeking further evidence.  The 
Board may not, however, substitute its own opinion for that 
of a competent expert.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In light of the foregoing, and the evidence 
collected by the RO on remand, the Board finds that this 
matter must be returned to the expert for further 
clarification.  If the expert is not available, then another 
expert opinion should be obtained.

Also, the RO must ensure that all development necessary under 
the VCAA has been accomplished.  In addition, it is noted 
that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice, contrary to what was noted in the November 
2001 and April 2003 letters.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what evidence VA will secure and 
what evidence the appellant must 
personally submit, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.  

2.  The RO must send the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must personally 
and specifically waive in writing any 
remaining response time.   

3.  If the expert who prepared the June 
2003 medical opinion is available, the 
record should be returned to him for 
preparation of an addendum report.  If 
that expert is unavailable, the record 
should be forwarded to another VA board-
certified cardiologist to answer the 
questions noted below.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
cardiologist.  

a.  The RO must advise the expert 
that the veteran was on inactive 
duty training on September 9 and 
September 10, 1995.  He did not 
otherwise serve in an inactive duty 
training, active duty for training 
or active duty status during the 
month of September 1995.  Thus, the 
expert is to state the likelihood 
that the veteran had a myocardial 
infarction on those specific dates.  
If the expert determines that it is 
more likely than not that the 
veteran did not have a myocardial 
infarction on either September 9 or 
September 10, 1995, then the expert 
should proceed to answer the next 
question.  A full and complete 
rationale should be provided for any 
opinion expressed.

b.  The RO must provide the expert 
with the precise dates of the 
veteran's active duty, active duty 
for training, and inactive duty 
training as developed following the 
January 2001 remand.  The expert 
must then indicate whether it is at 
least as likely as not that CAD had 
its onset during service, specifying 
whether it was during a period of 
active duty, active duty for 
training, or inactive duty training.  
If so, the expert should also 
specify during which period of 
service (e.g., August 1995 annual 
tour, September 1995 inactive duty 
training, etc.), CAD had its onset.  
If CAD had its onset during a time 
when the veteran was not in an 
active duty, inactive duty training, 
or active duty for training status, 
that fact must be so stated.  A full 
and complete rationale should be 
provided for any opinion expressed.

	4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If the 
determination remains adverse to the 
veteran, he must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




